NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MANUEL ANTONIO GONZALEZ, III,                   No. 15-16138

                  Plaintiff-Appellant,           D.C. No. 1:15-cv-00680-DLB

   v.
                                                 MEMORANDUM*
 RAZO; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding**

                           Submitted October 25, 2016***

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        California state prisoner Manuel Antonio Gonzalez, III, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            Gonzalez consented to the jurisdiction of the magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
excessive force and retaliation claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s interpretation and application of 28

U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and

for an abuse of discretion its denial of leave to proceed in forma pauperis,

O’Loughlin v. Doe, 920 F.2 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying Gonzalez leave to

proceed in forma pauperis and properly dismissed Gonzalez’s action after he failed

to pay the filing fee because at least three of Gonzalez’s prior § 1983 cases

qualified as “strikes” under the Prison Litigation Reform Act (“PLRA”) and he

failed to allege that he was “under imminent danger of serious physical injury.” 28

U.S.C. § 1915(g) (requiring a prisoner who is otherwise barred from proceeding in

forma pauperis under the PLRA’s “three strikes” provision to show that he faces an

imminent danger or pay the filing fee); Andrews, 493 F.3d at 1055 (discussing

imminent danger exception).

      AFFIRMED.




                                          2                                     15-16138